DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1,5,10 & 21 are objected to because of the following informalities:  
Claim 1 line 3, “a communications device” should read “a communication device”.
Claim 5 line 3, “am amount” should read “an amount”.
Claim 10 line 3, “likely likely inaccurate” should read “likely inaccurate”.
Claim 21 line 1, “processor” should read “the processor”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15, 18, 19, 21 & 22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Duke et al (US 20170348483A1).
Regarding claim 1, Duke et al disclose an ambulatory infusion pump system (figure 1- glucose monitor 10), comprising: a pump mechanism (fig 1, insulin infusion pump 31) configured to facilitate delivery of insulin to a user (para 0021, lines 1-3); a user interface (display 28, para 0021: Infusion pump 31 may include a display for displaying pump data and a user interface providing user controls); a communications device (fig 2: communication device 41) adapted to receive glucose levels from a continuous glucose monitor (para 0027); and a processor (figure 2: processor 32) functionally linked to the pump mechanism, the user interface and the communications device (para 0027 and 0028), the processor configured to: automatically calculate insulin doses with a closed loop delivery algorithm based on glucose levels received from the continuous glucose monitor (para 0022); automatically deliver the insulin doses calculated by the closed loop delivery algorithm to the user with the pump mechanism (para 0022); determine that glucose levels are not being received from the continuous glucose monitor or that glucose levels being received from the continuous glucose monitor are likely inaccurate (para 0032 and 0060); and execute a safety mechanism with the closed loop insulin delivery algorithm that enables the closed loop delivery algorithm to continue to automatically calculate insulin doses for automatic delivery with the pump mechanism for a predetermined period of time while the glucose levels are not being received or the glucose levels are likely inaccurate (para 0075 and 0076).
Regarding claim 2, Duke et al disclose the system of claim 1, the safety mechanism is a glucose value noise filter (para 0032-using recursive filter 42).
Regarding claim 3, Duke et al disclose the system of claim 2, wherein the glucose value noise filter is based on one or more of an age of the user, a total daily insulin of the user, a weight predicted insulin action time for the user and a weight predicted insulin response time for the user (Para 0003, 0004, 0035 and 0036).
Regarding claim 4, Duke et al disclose the system of claim 2, wherein the glucose value noise filter is configured to reduce an amount of one or more insulin doses or delay delivery of one or insulin doses if an amount of noise exceeds a threshold (para 0059).
Regarding claim 5, Duke et al disclose the system of claim 1, wherein the safety mechanism determines a current glucose value noise based on recent glucose levels received from the continuous glucose monitor and reduces am amount of one or more insulin doses or delays delivery of one or more insulin doses if the amount of noise is above a threshold (para 0035 and 0059).
Regarding claim 6, Duke et al disclose the system of claim 5, wherein the safety mechanism determines glucose value noise based on a variance between glucose levels (para 0028, 0035 and 0060).
Regarding claim 7, Duke et al disclose the system of claim 5, wherein the safety mechanism determines glucose value noise based on a variance between the glucose levels received from the continuous glucose monitor and predicted glucose levels (para 0028). 
Regarding claim 8, Duke et al disclose the system of claim 1, wherein the safety mechanisms sets a maximum increase in an insulin delivery rate that can be delivered based on the closed loop insulin delivery algorithm (Para 0033, 0035 and 0050).
Regarding claim 9, Duke et al disclose the system of claim 1, wherein the safety mechanism lowers an aggressiveness of the closed loop delivery algorithm by reducing automatic correction boluses and increases to basal delivery calculated by the closed loop delivery algorithm (Para 0041and 0064).
Regarding claim 10, Duke et al disclose the system of claim 9, wherein the safety mechanism lowers the aggressiveness of the closed loop delivery algorithm if the glucose levels were below a low threshold when it was determined that the glucose levels were not being received or that the glucose levels were likely likely inaccurate (Para 0041 and 0064).
 Regarding claim 15, Duke et al disclose the system of claim 1, wherein the safety mechanism gives less weight to known inaccurate glucose values when calculating insulin doses (para 0072).
Regarding claim 18, Duke et al disclose the system of claim 1, wherein the safety mechanism is configured to use past glucose values along with a physiological model to continue automatically delivering insulin doses (para 0033).
Regarding claim 19, Duke et al disclose the system of claim 1, wherein the safety mechanism is configured to reduce an amount of one or more insulin doses or delay delivery of one or insulin doses (Para 0022, lines 15-20).
Regarding claim 21, Duke et al disclose the system of claim 20, wherein the pump mechanism and processor are disposed within a housing of an ambulatory infusion pump (see fig 2). 
Regarding claim 22, Duke et al disclose the system of claim 1, further comprising a remote-control device (management device 26) for remotely controlling an ambulatory infusion pump including the pump mechanism, and wherein the processor is disposed within the remote control device (see figure 2 and para 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al (US 20170348483A1) as applied to claim 1 above, and further in view of Buck, Jr et al (US 20170252513 A1).
Regarding claim 11, Duke et al disclose all the limitations set forth in claim 1, as discussed above but fail to disclose the inaccurate glucose measurements are based on the previous glucose values.
 Buck, Jr et al disclose the system of claim 1, wherein the safety mechanism estimates known inaccurate or missing glucose values based on previous or subsequent accurate glucose values (para 0039 and claim 7).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Duke et al. and incorporate the teachings of Buck, Jr et al to provide an equation which estimates the know inaccurate glucose values based on the known accurate glucose values. This would provide the benefit of the accuracy of blood glucose value to be specific to one patient as stated by Buck, JR. et al in para 0039.
Regarding claim 12, in the modified device of Duke et al, Buck, Jr et al disclose the system of claim 11, wherein the safety mechanism estimates known inaccurate or missing glucose values using linear regression (figure 7-dashed lines, the estimated glucose level 60, para 0059).
Regarding claim 13, in the modified device of Duke et al, Buck, Jr et al disclose the system of claim 11, wherein the safety mechanism uses a most recent accurate glucose value in place of known inaccurate or missing glucose values (see Figure 7: at time 0, the estimated glucose value 60 is used to predict the glucose level).
Regarding claim 14, in the modified device of Duke et al, Buck, Jr et al disclose the system of claim 11, wherein the safety mechanism uses a next subsequent accurate glucose value in place of known inaccurate or missing glucose values (see Figure 7: even at time 10, the estimated glucose value is used to predict the glucose level).
Regarding claim 16, Duke et al disclose all the limitations set forth in claim 1, as discussed above but did not disclose the known inaccurate glucose values would be discarded.
However, Buck, Jr et al disclose the system of claim 1, wherein the safety mechanism is configured to discard known inaccurate glucose values (see fig 7 and para 0053- the measured glucose results 40 are largely ignored).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Duke et al and incorporate the teachings of Buck, Jr et al to discard known inaccurate glucose values. The inaccurate glucose values are discarded due to the facts that there could be a sensor malfunction or placement issues of the glucose monitor as stated by Buck, JR. et al in para 0053.
Regarding claim 17, in the modified device of Duke et al, Buck, Jr et al disclose the system of claim 16, wherein the safety mechanism is configured to replace discarded known inaccurate glucose values with accurate glucose values (see fig 7: the measured glucose results are replaced by the estimated glucose values at time 0).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duke et al (US 20170348483A1) as applied to claim 1 and 19 above, and further in view of Mastrototaro et al (US 20080269714 A1)
Regarding claim 20, Duke et al disclose all the limitations set forth in claim 1 and 19, as discussed above but fail to disclose the system review any delay of the insulin doses for subsequent delivery. 
However, Mastrototaro et al disclose the system of claim 19, wherein the safety mechanism is configured to review any delayed insulin doses for subsequent delivery upon receiving accurate glucose values (para 0118).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Duke et al and incorporate the teachings of Mastrototaro et al to review the delayed delivery of the insulin. This would allow the system to avoid automatic delivery upon receiving an accurate glucose values for the safety of the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMATA S DIOP whose telephone number is (571)272-3299. The examiner can normally be reached Monday- Friday, 8am to 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATIMATA SAHRA DIOP/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783